             Case 20-50082 Document 187 Filed in TXSB on 04/19/21 Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     LAREDO DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    VOLUSION, LLC1                                                   ) Case No. 20-50082 (DRJ)
                                                                     )
                              Reorganized Debtor.                    )
                                                                     )

                  REORGANIZED DEBTOR’S RESPONSE IN OPPOSITION TO
                 MOTION FOR MODIFICATION OF DISCHARGE INJUNCTION

             The above-captioned reorganized debtor (prior to the Effective Date, the “Debtor,” and

after the Effective Date, the “Reorganized Debtor”) files this response in opposition

(the “Response”) to Bardia and Bahar Dejban’s (the “Claimants” or the “Dejbans”) Motion for

Modification of Discharge Injunction [Docket No. 177] (the “Motion”).

                                         SUMMARY OF RESPONSE

             The Claimants do not hold valid claims against the Reorganized Debtor and the Claimants

have violated the injunction and exculpation provisions of the Confirmation Order and the Plan by

prosecuting a lawsuit in California against the Debtor’s independent managers and CRO, all as

more fully set forth in the Reorganized Debtor’s Motion to Enforce Confirmation Order at Docket

No. 183 (the “Motion to Enforce”), which is incorporated herein by reference.

             The Motion is the Claimants’ latest attempt to evade the Confirmation Order and the Plan

and should be summarily denied.




1
    The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized Debtor’s federal
    tax identification number, is: Volusion, LLC (9037). The Reorganized Debtor’s service address is 1835A Kramer
    Lane, Suite 100, Austin, TX 78758.
         Case 20-50082 Document 187 Filed in TXSB on 04/19/21 Page 2 of 8




                                         SPECIFIC RESPONSE

        1.       The Reorganized Debtor admits that this Court has jurisdiction over the Motion.

The Reorganized Debtor denies all other allegations in paragraph 1.

        2.       The Reorganized Debtor admits the allegations in paragraph 2.

        3.       The Reorganized Debtor admits the allegations in paragraph 3.

        4.       The Reorganized Debtor admits the allegations in paragraph 4.

        5.       The Reorganized Debtor denies the allegations in paragraph 5. Article VIII of the

Plan sets out the claims objection process.

        6.       The Reorganized Debtor admits the allegations in paragraph 6.

        7.       The Reorganized Debtor denies the allegations in paragraph 7. The Bar Date was

set by the Notice of Chapter 11 Bankruptcy Case, filed at Docket No. 39.

        8.       The Reorganized Debtor denies the allegations in paragraph 8. On November 30,

2020, Bahar Dejban filed claim nos. 16, 21, and 22, each in the amount of $9,250,000, and Bardia

Dejban filed claim nos. 15, 20, and 23, each in the amount of $11,875,000 (collectively, the

“Dejban Claims”).

        9.       The Reorganized Debtor denies the allegations in paragraph 9. On February 26,

2021, at Docket Nos. 169 and 170, the Reorganized Debtor filed its Objection to the Dejban

Claims.2

        10.      The Reorganized Debtor denies the allegations in paragraph 10. In violation of the

Reorganized Debtor’s Plan, the Claimants, on March 18, 2021, after the Effective Date and after

the Debtor filed its Dejban Claim Objections, the Claimants filed their lawsuit in California, which

is pending as Bardia Dejban and Bahar Dejban vs. Jeremy Rosenthal, Curt Lindeman, Troy Pike,


2
 The Reorganized Debtor filed an amended objection at Docket No. 178, which objects to all of the Dejban Claims
(Docket Nos. 169, 170, and 178, the “Dejban Claim Objections”).

                                                      2
           Case 20-50082 Document 187 Filed in TXSB on 04/19/21 Page 3 of 8




Tim Stallkamp, Case No. 21SMCV00517, in the Superior Court in the State of California for the

County of Los Angeles (the “California Lawsuit”) against the following defendants:

                           Tim Stallkamp (the Debtor’s CRO)

                           Jeremy Rosenthal (the Debtor’s Independent Manager)

                           Troy Pike (the Debtor’s Independent Manager and Interim CEO)

                           Curt Lindeman (the Debtor’s Independent Manager)

(collectively, the “Defendants”).

          11.      The Reorganized Debtor denies the allegations in paragraph 11. Mr. Dejban was

terminated, among other reasons, for being an ineffective CEO, making decisions in his or his

family’s best interest, not the Debtor’s best interest, including hiring his sister through engaging

DK Strategic Solutions, LLC (“DK”)3 and paying her (and her disbarred husband) almost $900,000

in just under a year, using company assets to engage a number of law firms to advance his own

interests and oppose the duly appointed board and its governance, and for refusing to pay the

Debtor’s secured lender despite board directions to do so. Moreover, after the board was

reconstituted, and the Independent Directors were appointed, Mr. Dejban worked to subvert the

board and the company by, among other things, directing certain senior executives to not provide

requested information to the board and refusing to fund the Debtor’s obligations under the initial

forbearance agreement with Main Street. Ms. Dejban’s engagement was severed, among other

reasons, because as a mass torts and personal injury lawyer, she was not qualified to render general

counsel services to an e-commerce company like the Debtor, overcharged the Debtor for the

services, and her services were found wanting; she and her consulting company were an

unnecessary burden and excessive expense on the Debtor.



3
    DK is an entity owned by Ms. Dejban and her husband, a disbarred California lawyer.

                                                         3
         Case 20-50082 Document 187 Filed in TXSB on 04/19/21 Page 4 of 8




         12.      The Motion does not have a paragraph 12.

         13.      The Reorganized Debtor admits it is not a named defendant in the California

Lawsuit.       The Reorganized Debtor denies all other allegations in paragraph 13.        Staying

prosecution of the Dejban Claims Objections is wholly inappropriate and is antithetical to the

bankruptcy claim process. It would also significantly delay the final administration of the

Reorganized Debtor’s Plan. It also ignores the fact that the Debtor has indemnification obligations

to the Defendants.

         14.      The Motion’s paragraph numbering ends at 13. Section III of the Motion is the

Claimants’ arguments. The Reorganized Debtor summarizes the arguments and responds to each

below.

         REORGANIZED DEBTOR’S RESPONSE TO CLAIMANTS’ ARGUMENTS

         15.      Claimants’ Argument: The Court should modify the discharge injunction to allow

Claimants to prosecute the Dejban Claims against the Debtor’s insurance.

                  a.     Response:   Prior the filing of the Motion, the Reorganized Debtor had

already objected to the Dejban Claims. Moreover, the claims that the movants assert in the

California Lawsuit are the same in substance as the Dejban Claims no matter the character. The

Reorganized Debtor will prosecute the Dejban Claim Objections in this Court, which has exclusive

jurisdiction over them. The Plan provides for payment in full only of valid and allowed general

unsecured claims. The Dejban Claims are not valid claims and given the Dejban Claim Objections,

are not allowed, regardless of whether the Claimants proceed against the Reorganized Debtor or

any insurance proceeds.

         16.      Claimants’ Argument: The Court should reopen the bankruptcy case.

                  a.     Response: The bankruptcy case is not closed.



                                                 4
           Case 20-50082 Document 187 Filed in TXSB on 04/19/21 Page 5 of 8




          17.      Claimants’ Argument: The Court should modify the discharge injunction because

the Court lacks jurisdiction over the Dejban Claims.

                   a.      Response: The Supreme Court has made it abundantly clear that filing

claims against a bankruptcy estate subjects a claimant to the jurisdiction of the bankruptcy court

and waives any jury trial rights. Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 58–59 (1989).

The Dejbans thus submitted themselves to the jurisdiction of this Court through filing the Claims.

          18.      Claimants’ Argument: The cause standard for relief from stay under section 362(d)

supports the relief that Movants seek.

          a.       Response: The standard for cause for relief from stay under section 362(d) has zero

          bearing on whether the discharge and injunction provisions approved by this Court months

          ago should be modified. There is no basis in law or fact to modify the discharge injunction.

          The California Lawsuit interferes with the bankruptcy case and the implementation of the

          Plan. Indeed, the Motion itself is an interference that the Reorganized Debtor should not

          have to address given the Court’s entry of the Confirmation Order months ago. The Dejban

          Claims are among the highest claim amounts filed in the case. The Debjans waived any

          jury trial rights and submitted themselves to this Court by filing the Claims. It is of no

          moment that the claims they now assert in the California Lawsuit purportedly arise under

          California state law.

          19.      Claimants’ Argument: Adding the Reorganized Debtor to the California Lawsuit

will not prejudice the Reorganized Debtor because the Claimants have already brought suit against

the Debtor’s CRO4 and Independent Managers.5


4
    Tim Stallkamp was approved as the Debtor’s CRO by this Court’s Order at Docket No. 95.
5
  By its Order at Docket No. 81, the Court approved the appointment of Troy Pike, Jeremy Rosenthal, and Curt
Lindeman as the Debtor’s Independent Managers.

                                                        5
        Case 20-50082 Document 187 Filed in TXSB on 04/19/21 Page 6 of 8




               a.      Response: First, as set forth in the Motion to Enforce, the Claimants have

already violated the Plan’s injunction and exculpation provisions by naming the CRO and the

Independent Managers as defendants in the California Lawsuit. The argument that adding the

Reorganized Debtor will “not cause more trouble” because the Reorganized Debtor already has “a

starring role in the California [Lawsuit]” is nonsensical and highlights their attempt to circumvent

the Plan’s discharge, injunction and exculpation provisions. The Reorganized Debtor is focused

on implementing its Plan, which contemplates a sale of substantially all of the Reorganized

Debtor’s assets. The California Lawsuit absolutely prejudice that process and is hindering final

administration of the Reorganized Debtor’s estate, which will delay payment to claimants with

valid claims, all as more fully set forth in the Motion to Enforce. In addition, the mere filing of

the California Lawsuit violated the discharge, injunction, and exculpation provisions of the Plan

approved by the Confirmation Order.

       20.     The Reorganized Debtor needs to dispose of the Dejban Claims as quickly as

possible in order to fully implement and substantially consummate the Plan and pay allowed claims

consistent with the Plan. To effectuate that process, the Reorganized Debtor objected to the Dejban

Claims and filed its Motion to Enforce to enforce its Plan and dismiss the California Lawsuit. As

set out in the Dejban Claim Objections and in the Motion to Enforce:

                   The Claimants are enjoined by the Confirmation Order from pursuing the
                    California Lawsuit against the CRO and the Independent Managers as they are
                    Released and Exculpated Parties under the Plan.

                   The Independent Directors voted, in exercise of their duties as board members,
                    to terminate the Dejbans and the Debtor then terminated the Dejbans’
                    employment and independent contractor status as part of the filing of the
                    Debtor’s chapter 11 case and in contemplation of the Debtor’s restructuring
                    because among other things, Mr. Dejban breached his fiduciary duties and
                    lacked the competency and capabilities to continue serving as CEO, particularly
                    for a debtor in possession with fiduciary duties to creditors, and Ms. Dejban and
                    her consulting firm (owned with her disbarred husband) lacked the competency

                                                  6
            Case 20-50082 Document 187 Filed in TXSB on 04/19/21 Page 7 of 8




                       and capabilities to provide “general counsel” legal services to the Debtor, for
                       which the Debtor was being significantly overcharged.

                      The Independent Directors concluded, in the exercise of their business
                       judgment, that it was not in the interests of the Debtor to continue to employ
                       and/or work with either of the Dejbans.

                      Not only was the Dejbans’ performance found deeply wanting, it appears that
                       they conspired to take numerous actions for their own benefit at the direct
                       expense of the Debtor, worsening its already declining financial condition to
                       the detriment of all stakeholders.

           21.     The Claimants’ Motion is yet another attempt to circumvent the Confirmation

    Order and the Plan. The Claimants had notice of the Debtor’s confirmation—they did not object.

    The Plan was confirmed and the Claimants are now enjoined from pursuing the California Lawsuit.

    The Reorganized Debtor will prosecute the Dejban Claim Objections as part of the claims

    objection process and any attempt by the Claimants to delay or subvert the claims objection process

    set forth in the confirmed Plan should be disallowed.

                                            CONCLUSION

           22.     The Reorganized Debtor requests that the Court deny the Claimants’ Motion and

    grant the Reorganized Debtor any further relief to which it may be entitled.


April 19, 2021

                                                  /s/ Jennifer F. Wertz
                                                  Matthew D. Cavenaugh (State Bar No. 24062656)
                                                  Jennifer F. Wertz (State Bar No. 24072822)
                                                  JACKSON WALKER LLP
                                                  1401 McKinney Street, Suite 1900
                                                  Houston, Texas 77010
                                                  Telephone: (713) 752-4200
                                                  Facsimile: (713) 752-4221
                                                  Email: mcavenaugh@jw.com
                                                  Email: jwertz@jw.com

                                                  COUNSEL FOR THE REORGANIZED DEBTOR



                                                    7
        Case 20-50082 Document 187 Filed in TXSB on 04/19/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

        I certify that on April 19, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas, and via electronic mail upon the following:

       Hal Keith Gillespie
       Attorney for Bahar Dejban and Bardia Dejban
       4803 Gaston Avenue
       Dallas, TX 75246
       Email: hkg@gillespiesanford.com

                                             /s/ Jennifer F. Wertz
                                             Jennifer F. Wertz
